Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences

Claims 1-4 and 6-11 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doui et al (hereinafter Doui) US Publication No 20140201148 in view of Aleksander Pawel et al (hereinafter Pawel) European Patent Application EP 3579496

As per claim 1, Doui teaches:
A system, comprising: 
a processor; a memory on which are stored machine readable instructions that when executed by the processor, (Paragraph [0057]) cause the processor to: 
determine a version of a source document received from a user node; (Paragraph [0037) assign an identifier (ID) based on the version of the source document; (Paragraph [0037)

 form a source document token that comprises a hash of the source document, the version of the source document and the ID; 
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048], wherein the author/owner is the source od the file)
and execute a transaction to record the source document token on a blockchain. (Abstract and paragraphs [0014], [0025], [0043], [0048],  [0070] and [0092])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Doui and Pawel by incorporating the teaching of Pawel into the method of Doui. One having ordinary skill in the art would have found it motivated to use the content management of Pawel into the system of Doui for the purpose of registering data object in the blockchain.

As per claim 2, Doui and Pawel teach:
 	The system of claim 1, wherein the instructions further cause the processor to identify a type of the source document. (Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

As per claim 3, Doui and Pawel teach:
The system of claim 2, wherein the instructions further cause the processor to determine a file type of the source document. (Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)


 	The system of claim 3, wherein the instructions further cause the processor to generate the source document token comprising the type of the source document and the file type of the source document. (Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

As per claim 6, Doui and Pawel teach:
 	The system of claim 1, wherein the instructions further cause the processor to generate a timestamp of a recordation of the source document token. 
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)
As per claim 7, Doui and Pawel teach:
 	The system of claim 6, wherein the instructions further cause the processor to store the timestamp of the recordation of the source document token and a timestamp of creation of the source document token on blockchain ledger.
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

Claims 8-11 and 13-14 are method claims respectively corresponding to system claims 1-4 and 6-7 and they are rejected under the same rational as claims 1-4 and 6-7.


Claims 15-20 are non-transitory computer readable medium claims respectively corresponding to system claims 1-4 and 6-7 and they are rejected under the same rational as claims 1-4 and 6-7.


Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doui and Pawel in view of Ebrahimi et al (hereinafter 20180227130

As per claim 5, Doui and Pawel do not explicitly teach generate the hash of the source document as a JavaScript Object Notation hash, however in analogous art of data management, Ebrahimi teaches:
 	generate the hash of the source document as a JavaScript Object Notation hash.
(Paragraph [0089]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Doui and Pawel by incorporating the teaching of Ebrahimi into the method of Doui and Pawel. One having ordinary skill in the art would have found it motivated to use the content management of Ebrahimi into the system of Doui and Pawel for the purpose of leveraging Json structure to generate data digest.

Claim 12 is a method claim corresponding to system claim 5 and it is rejected under the same rational as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/2/2022